Exhibit 10.2

 

W. R. GRACE & CO. (“Company”)


NONSTATUTORY STOCK OPTION


Under the W. R. Grace & Co. 2011 Stock Incentive Plan (“Plan”)

 

Granted To:

Date of Grant:

Expiration Date:

 

In accordance with the Plan (a copy of which is attached), you have been granted
an Option to purchase                          total options shares of Common
Stock, as defined in the Plan (“Option”), upon the following terms and
conditions:

 

(1)     The purchase price is $             

 

(2)     Subject to the other provisions hereof, this Option shall become
exercisable as follows:

 

                    shares on                    

 

                    shares on                    

 

                    shares on                    

 

Once exercisable, an installment may be exercised at any time, in whole or in
part, until the expiration or termination of this Option.

 

(3)     This Option shall not be treated as an Incentive Stock Option (as such
term is defined in the Plan).

 

(4)     This Option may be exercised only by contacting
                                            , who will coordinate the exercise
with the Company. The purchase price shall be paid in cash or, with the
permission of the Company (which may be subject to certain conditions), in
shares of Common Stock or in a combination of cash and such shares (see section
6(a) of the Plan).

 

(5)     Neither this Option nor any right thereunder nor any interest therein
may be assigned or transferred by you, except by will or the laws of descent and
distribution. This Option is exercisable during your lifetime only by you. If
you cease to serve the Company or a Subsidiary (as defined in the Plan), this
Option shall terminate as provided in section 6(d) of the Plan, subject,
however, to the following:

 

(a)               In the event you should become incapacitated or die and
neither you nor your legal representative(s) or other person(s) entitled to
exercise this Option exercise this Option to the fullest extent possible on or
before its termination, the Company shall pay you, your legal
representative(s) or such other person(s), as the case may be, an amount of
money equal to the Fair Market Value (as defined under the Plan) of any shares
remaining subject to this Option on the last date it could have been exercised,
less the aggregate purchase price of such shares.

 

--------------------------------------------------------------------------------


 

(b)         Notwithstanding any provision of the Plan, in the event (i) you
voluntarily retire under a retirement plan of the Company or a Subsidiary prior
to the date on which the first installment of this Option becomes exercisable
and (ii) you do not continue to serve the Company or a Subsidiary until such
date, this Option shall terminate as of the date you cease to serve.

 

(6)           If you are or become an employee of a Subsidiary, the Company’s
obligations hereunder shall be contingent on the Subsidiary’s agreement that
(a) the Company may administer this Plan on its behalf and, (b) upon the
exercise of this Option, the Subsidiary will purchase from the Company the
shares subject to the exercise at their Fair Market Value on the date of
exercise, such shares to be then transferred by the Subsidiary to you upon your
payment of the purchase price to the Subsidiary. Where appropriate, such
approval and agreement of the Subsidiary shall be indicated by its signature
below. The provisions of this paragraph and the obligations of the Subsidiary so
undertaken may be waived by the Company, in whole or in part, at any time or
from time to time.

 

(7)        The Plan is hereby incorporated by reference. Terms defined in the
Plan shall have the same meaning herein. This Option is granted subject to the
Plan and shall be construed in conformity with the Plan.

 

 

 

 

W. R. GRACE & CO.

 

 

 

 

 

 

 

BY:

 

 

 

Pamela K. Wagoner

 

 

 

 

 

 

 

 

RECEIPT ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

--------------------------------------------------------------------------------